 



Exhibit 10.1
EXECUTION COPY
[CSS]
FIFTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
This FIFTH AMENDMENT (this “Amendment”), dated as of August 1, 2007, is among
CSS FUNDING LLC, a Delaware limited liability company, as seller (the “Seller”),
CSS INDUSTRIES, INC., a Delaware corporation (“CSS”), as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Servicer”), the Sub-Servicers party hereto, MARKET STREET FUNDING
LLC (f/k/a Market Street Funding Corporation), a Delaware limited liability
company (together with its successors and permitted assigns, the “Issuer”), and
PNC BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
RECITALS
1. The Seller, the Servicer, the Issuer and the Administrator are parties to the
Receivables Purchase Agreement, dated as of April 30, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
2. The Seller, the Servicer, the Issuer and the Administrator desire to amend
the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Amendments to the Agreement.
1.1 The definition of “Receivable” set forth in Exhibit I to the Agreement is
hereby amended and restated in its entirety as follows:
“Receivable” means any indebtedness and other obligations owed to the Seller (as
assignee of any Originator) or any Originator by, or any right of the Seller or
any Originator to payment from or on behalf of, an Obligor, whether constituting
an account, chattel paper, instrument or general intangible, arising in
connection with the sale of goods or the rendering of services by any
Originator, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto; provided, however, that Excluded Receivables
shall not constitute Receivables. Indebtedness and other obligations arising
from any one transaction, including indebtedness and other obligations
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other obligations
arising from any other transaction.

 

 



--------------------------------------------------------------------------------



 



1.2 Exhibit I to the Agreement is hereby amended by adding the following
definition as alphabetically appropriate:
“Excluded Receivable” means, each account receivable originated by Paper Magic,
as an Originator, arising out of the sale of goods or rendering of related
services of Paper Magic after August 1, 2007, the Obligor of which is Hudson’s
Bay Company or Zellers Inc. (it being expressly understood and agreed that any
account receivable originated by Paper Magic, as an Originator, arising out of
the sale of goods or rendering of related services of Paper Magic on or prior to
August 1, 2007, the Obligor of which is either Hudson’s Bay Company or Zellers
Inc., shall continue to be a “Receivable” for all purposes of this Agreement and
all other Transaction Documents).
1.3 Schedule II to the Agreement is hereby amended by adding Lock-Box Account
number “2000030514674” maintained at Wachovia Bank, National Association and the
associated P.O. Box “7576 “ .
SECTION 2. Conditions to Effectiveness.
This Amendment shall become effective as of August 1, 2007 subject to the
condition precedent that the Administrator shall have received the following,
each duly executed and dated as of the date hereof (or such other date
satisfactory to the Administrator), in form and substance satisfactory to the
Administrator:
(a) counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and
(b) such other documents and instruments as the Administrator may reasonably
request.
SECTION 3. Representations and Warranties; Covenants.
Each of the Seller, the Servicer and each Sub-Servicer, as applicable, hereby
represents and warrants to the Issuer and the Administrator as follows:
(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b) Enforceability. The execution and delivery by each of the Seller, the
Servicer and each Sub-Servicer of this Amendment, and the performance of each of
its obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Agreement, as
amended hereby, are each of the Seller’s, the Servicer’s and each Sub-Servicer’s
valid and legally binding obligations, enforceable in accordance with its terms.

 

-2-



--------------------------------------------------------------------------------



 



(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
(d) Covenant. Within five (5) Business Days from the date of this Amendment, the
Servicer shall give each of Hudson’s Bay Company and Zellers Inc. a written
directive to remit (or cause to be remitted) all funds with respect to all
accounts receivable originated by Paper Magic, as an Originator, arising out of
the sale of goods or rendering of related services of Paper Magic after
August 1, 2007 to an account other than a Lock-Box Account or the lock-boxes
related thereto.
SECTION 4. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.
SECTION 5. Authorization to File Financing Statements. Upon the effectiveness of
this Amendment, each of the Issuer and the Administrator hereby authorizes the
Seller to file (at the expense of the Seller) one or more UCC-3 amendments in
the form of Exhibit A hereto amending the UCC-1 financing statements identified
on Exhibit B hereto as necessary to release all liens in respect of the Excluded
Receivables.
SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Section 5-1401
of the New York General Obligations Laws).
SECTION 8. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
SECTION 9. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

-3-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGES TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

             
 
          CSS FUNDING LLC
 
                By:   /s/ Clifford E. Pietrafitta          
 
      Name:   Clifford E. Pietrafitta
 
           
 
      Title:   Vice President
 
           

             
 
          CSS INDUSTRIES, INC.
 
                By:   /s/ Clifford E. Pietrafitta          
 
      Name:   Clifford E. Pietrafitta
 
           
 
      Title:   Vice President
 
           

 

 



--------------------------------------------------------------------------------



 



             
 
          BERWICK OFFRAY LLC
 
          (f/k/a Berwick Industries LLC),
 
          as a Subservicer     By:   /s/ Christopher J. Munyan          
 
      Name:   Christopher J. Munyan
 
           
 
      Title:   Chairman and Chief Executive Officer
 
           
 
           
 
          CLEO INC,
 
          as a Subservicer
 
                By:   /s/ Christopher J. Munyan          
 
      Name:   Christopher J. Munyan
 
           
 
      Title:   Chairman and Chief Executive Officer
 
           
 
           
 
          LION RIBBON COMPANY, INC.,
 
          as a Subservicer
 
                By:   /s/ Christopher J. Munyan          
 
      Name:   Christopher J. Munyan
 
           
 
      Title:   Chairman and Chief Executive Officer
 
           
 
           
 
          PAPER MAGIC GROUP, INC.
 
          (f/k/a The Paper Magic Group, Inc.),
 
          as a Subservicer     By:   /s/ Christopher J. Munyan          
 
      Name:   Christopher J. Munyan
 
           
 
      Title:   Chairman and Chief Executive Officer
 
           

 

 



--------------------------------------------------------------------------------



 



             
 
          MARKET STREET FUNDING LLC
 
                By:   /s/ Doris J. Hearn          
 
      Name:   Doris J. Hearn
 
           
 
      Title:   Vice President
 
           

 

 



--------------------------------------------------------------------------------



 



             
 
          PNC BANK, NATIONAL ASSOCIATION,
 
          as Administrator
 
                By:   /s/ William P. Falcon          
 
      Name:   William P. Falcon
 
           
 
      Title:   Vice President
 
           

 

 